Court of Appeals
                                            Third District of Texas
                                            P.O. BOX 12547. AUSTIN. TEXAS 78711-2547
                                                   www.txcourts.gov/3rdcoa.aspx
                                                         (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                       JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                            March>,2015


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:      03-13-00534-CV
         Trial Court Case Number:      D-l-GN-10-003983

Style:    The Railroad Commission of Texas
          v. Texas Gas Service Company, a Division of ONE Gas, Inc.


Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         1 box of administrative record.




                                                      Very truly yours,




                                                      Jeffrey D. Kyle, Clerk


                                                     Filed In The District Court
                                                       of Travis County, Texas

                                                           MAR 12 2015
                                                                                   4*4^
                                                     At                         M,
                                                     Velva L Price, District Clerk